internal_revenue_service number release date index number --------------------------------- -------------------------- ----------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-144324-05 date date legend employer -------------------------- ---------------------- dear ---------------- this responds to your letter of date and subsequent correspondence requesting rulings on behalf of employer concerning the federal_income_tax treatment of long-term disability benefits under sec_104 and sec_105 of the internal_revenue_code the code you represent that employer intends to provide long-term disability coverage to its eligible employees disability benefits will be provided through a group_insurance policy with a third-party insurance carrier employer will pay for the cost of long-term disability coverage that provides benefits for up to two years after an employee becomes disabled employer-provided coverage will be paid on a pre-tax basis and employer will not include the cost of the coverage in the gross_income of its employees employer will also give employees the opportunity to elect supplemental long-term disability coverage that provides benefits solely for the period commencing after the two-year period during which benefits are provided through the employer-provided coverage and continuing until the employee’s attainment of age employees who elect supplemental disability coverage are required to purchase the coverage on an after-tax basis through after-tax payroll deductions eligible employees are not required to elect supplement coverage however if an employee does not elect supplemental coverage benefits will be provided only for a period of up to two years after the employee becomes disabled at no time will an employee receive benefits pursuant to both employer-provided and supplemental coverage contributions by employer for the long-term disability coverage and contributions by employees for the supplemental long- plr-144324-05 term disability coverage will be clearly demarcated as to the amounts that are earmarked to pay for the employer-provided coverage and the amounts that are earmarked to pay for the supplemental coverage sec_104 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_1_104-1 of the income_tax regulations states that if an individual purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from his gross_income under sec_104 conversely if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for his employees on either a group or individual basis the exclusion provided under sec_104 does not apply to any amounts received by his employees through such fund or insurance sec_1_104-1 refers to sec_1_105-1 of the regulations for rules relating to the determination of the amount attributable to employer contributions sec_1_105-1 of the regulations provides that all amounts received by employees through an accident_or_health_plan which is financed solely by their employer are subject_to the provisions of sec_105 under sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness must be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_1_105-1 of the regulations provides that in the case of amounts received by an employee through an accident_or_health_plan which is financed partially by his employer and partially by contributions of the employee sec_105 applies to the extent that such payments are attributable to contributions of the employer that were not includible in the employee s gross_income the portion of the amounts which is attributable to the contributions of the employer shall be determined in accordance with sec_1_105-1 of the regulations in the case of insured plans in revrul_2004_55 2004_2_irb_1 an employer provides long-term disability benefits through a group_insurance policy with a third party insurance carrier the employer pays the entire premium for the coverage and does not include the cost of the coverage in the employee's gross_income the employer amends the plan to provide that each employee may either continue to have the premiums_paid by the employer on a pre-tax basis or irrevocably elect to have the employer pay for the long-term disability coverage on an after-tax basis the ruling concludes that the plan is not a contributory plan under plr-144324-05 sec_1_105-1 of the regulations the ruling holds that long-term disability benefits received by an employee who elects to have the employer pay for coverage on an after-tax basis are excludable under sec_104 and the benefits received by an employee whose coverage is paid on a pre-tax basis are includible in gross_income under sec_105 in your case at no time do employees receive benefits pursuant to both the pre-tax employer-provided disability coverage and the employee-provided after-tax supplemental disability coverage supplemental disability benefits are paid only when an employee elects supplemental coverage and only after the employee is no longer entitled to receive employer-provided disability benefits at no time are benefits attributable to the pre-tax employer-provided coverage and the after-tax employee supplemental coverage financed by both employer and employee contributions therefore the plan is not a contributory plan within the meaning of sec_1_105-1 of the regulations based on the information submitted and the representations made we conclude as follows long-term disability benefits paid to an employee pursuant to employer- provided coverage ie benefits paid during the first two years of the employee’s disability are attributable solely to pre-tax employer contributions and are includible in the employee’s gross_income under sec_105 long-term disability benefits paid to an employee pursuant to the supplemental coverage ie benefits paid after the first two years of the employee’s disability are attributable solely to after-tax employee contributions and are excludable from the employee’s gross_income under sec_104 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-144324-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives enclosures copy of letter copy for sec_6110 purposes sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
